            Case 1:20-mc-00063-ER Document 2 Filed 03/04/21 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR
                         THE SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,
               Plaintiff,

                    v.                                 Civil Action No. 141-41

 FUR SHEARERS GUILD, INC., et al.,
               Defendants.




                ORDER TERMINATING FINAL JUDGMENT


       WHEREAS, the Court having received the motion of plaintiff United States of

America for termination of the final judgment entered in the above-captioned case, and the

Court having considered all papers filed in connection with this motion;

       WHEREAS, Federal Rule of Civil Procedure 60(b)(5) provides that “[o]n a motion

and just terms, the court may relieve a party . . . from a final judgment . . . [when] applying

it prospectively is no longer equitable.” Fed. R. Civ. P. 60(b)(5);

       WHEREAS, the sole corporate defendant appears to no longer exist based on a search

of corporate records with the New York Department of State Division of Corporations

and publicly available records. See ECF 1-4 ¶¶ 4-6;

       WHEREAS, the United States has provided adequate notice to the public regarding its

intent to seek termination of the judgment;

       WHEREAS, based on the foregoing, the Court deems that terminating the antitrust

judgment is consistent with the public interest. See United States v. Western Elec. Co.,

993 F.2d 1572, 1577 (D.C. Cir. 1993) (a court “may reject an uncontested termination
            Case 1:20-mc-00063-ER Document 2 Filed 03/04/21 Page 2 of 2



only if it has exceptional confidence that adverse antitrust consequences will result”). It is

hereby


         ORDERED, ADJUDGED, AND DECREED:
         That said final judgment is hereby terminated.




 Dated: March 4, 2021
                                                       United States District Court Judge
                                                       Southern District of New York




                                               C-2
